Exhibit 10.1

THE COOPER COMPANIES, INC.

2019 Incentive Payment Plan

SECTION I—NAME

The name of this plan is the “2019 Incentive Payment Plan” (the “Plan” or
“IPP”). This Plan implements and is part of The Cooper Companies’s 2017
Executive Incentive Program (the “EIP”).

SECTION II—SCOPE

This Plan sets out the IPP guidelines for the following Business Units of The
Cooper Companies, Inc. and its subsidiaries (the “Company” or “TCC”):

CooperVision (“CVI”) Consolidated

CooperSurgical (“CSI”) Consolidated

Corporate HQ

Where the terms of this Plan differ from the terms of any Participant’s
employment or severance contract, the terms of such contract will dictate. No
new such arrangements shall be entered into without the advance written approval
of the Chief Executive Officer (“CEO”) and the Organization and Compensation
Committee of the Board of Directors (the “Committee”).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the EIP. To the extent the terms of this Plan conflict with the
EIP, the terms of the EIP shall govern.

SECTION III—PURPOSE

The purpose of the Plan is to provide incentives to officers and key employees
of the Company who are in a position to contribute significantly to increasing
revenue and profitability, as defined in the Plan. The Plan also includes a
discretionary pool to allow for a subjective evaluation of each Business Unit’s
and/or Participant’s performance and for awards for achievement not otherwise
adequately reflected in the quantitative awards.

SECTION IV—COMPENSATION PHILOSOPHY

It is the Company’s philosophy that:

 

  ○   

The Company’s executive compensation programs are designed to attract, motivate
and retain executive talent with the skills, experience, motivation and
commitment needed to optimize stockholder value in a competitive environment.

 

  ○   

The Company believes that employee performance and achievement will result in
economic benefits and support the goal of increasing stockholder value in the
Company by achieving specific financial and strategic objectives.

 

  ○   

Employees whose efforts achieve the goals outlined in Section III—Purpose be
provided with the opportunity to significantly increase their total
compensation, via this Plan and certain other benefit plans.

SECTION V—DEFINITIONS

 

1



--------------------------------------------------------------------------------

“Budget” or “Budgeted,” when used in conjunction with any measuring device under
this Plan shall mean the approved 2019 Budget for each Participant’s Business
Unit, adjusted where appropriate to reflect acquisitions and/or divestitures in
accordance with “deal sheets” approved by, and in the sole discretion of, the
Board of Directors.

“Business Unit” shall mean any operating or headquarters unit so established by
the Company. For the 2019 Plan, the designated Business Units are set out in
Section II—Scope, above.

“Covered Employee” shall mean each executive of the Company, CVI or CSI that
could, as determined by the Committee, be a “covered employee” as defined in
Section 162(m) of the Code for such Year.

“Non-GAAP Earnings Per Share” or “Non-GAAP EPS” shall mean fully diluted
earnings per share as reported on a non-GAAP basis to Wall Street per the
Company’s fiscal year end earnings release.

“Eligible Individual” shall mean any person employed by the Company who is paid
a salary or a fixed monthly amount, as distinguished from an hourly wage.

“Executive Management” shall mean the CEO and the CFO for purposes of
administering this Plan.

“Executive Team” shall mean (i) certain senior executives, including members of
management covered by Rule 16(b) under the Securities and Exchange Act of 1934,
as designated by the Committee as the key executive management of the Company,
CVI and CSI and (ii) each Covered Employee.

“Income” or “Operating Income” or “OI” shall mean the operating income for each
individual Business Unit as reported on a non-GAAP basis to Wall Street per the
Company’s fiscal year end earnings release.

“Participant” shall mean any Eligible Individual selected to have the
opportunity to earn an award under the Plan in accordance with its terms.

“Revenue” shall mean net revenue as reported on a non-GAAP (or “pro forma”)
basis to Wall Street per the Company’s fiscal year end earnings release, but
adjusted for the use of Budgeted currency rates.

“Salary” shall mean the actual base salary paid to an Eligible Individual during
the Year while a Participant in the Plan. No items of supplemental compensation
(prior year bonus, relocation or automobile allowances, special stipends, etc.)
will be considered part of Salary.

“Threshold Goal” shall mean achievement of at least 50% of target for any one of
Revenue, Income, or Earnings Per Share.

“Target Award” shall mean a percentage of the Participant’s Salary between 10%
and 100% as established each Year by the Committee, or with respect to
Participants who are not members of the Executive Team, as designated by the
Executive Management.

“Year” shall mean the fiscal year of the Company, which is November 1 through
October 31.

SECTION VI—ELIGIBILITY FOR PARTICIPATION

Participation in the Plan will be offered to those Eligible Individuals who, in
the opinion of the Company, are in a position to significantly influence the
Company’s Revenue and profitability. Eligibility for participation shall be at
the sole discretion of the Committee, which may delegate this authority to
Executive Management for non-Executive Team reporting levels.

 

2



--------------------------------------------------------------------------------

SECTION VII—THRESHOLD GOAL AND TARGET AWARD

No incentives shall be payable under this Plan to a Covered Employee unless the
Threshold Goal is obtained. If the Threshold Goal is obtained then each
Participant who is a Covered Employee will be eligible for an incentive equal to
200% of the Targeted Award, subject to downward adjustment as provided in
Section VIII. No incentives shall be payable under this Plan in excess of the
limits provided under the EIP.

SECTION VIII—DETERMINATION OF INCENTIVE PAYMENT

Each Participant’s actual incentive award opportunity will be based in part on
the performance of the Business Unit of which Participant is a member and in
part based on a discretionary evaluation of his or her performance. In the event
that any Participant, other than members of the Executive Team, works for more
than one Business Unit over the course of the Year, Executive Management shall,
in its sole and absolute discretion, prorate IPP achievement based on the
performance of each Business Unit for which Participant worked which prorated
amounts then shall be aggregated; however, in no event shall any Participant
receive a total IPP amount greater than the maximum amount that would have been
payable had Participant been employed solely by the Business Unit which receives
the greatest IPP achievement. Achievement for members of the Executive Team who
work for more than one Business Unit over the course of the Year may also be
prorated based on the performance of each Business Unit for which Participant
worked which prorated amounts then shall be aggregated at the discretion of the
Committee, based on recommendations by Executive Management to the Committee.

The total award opportunity for Business Units will be the sum of applicable
assigned percentage weightings for Revenue, Income, and Non-GAAP EPS (together,
“Quantitative Criteria”) and discretionary, as set out in Attachment I. At the
discretion of Executive Management, the calculations for certain individual
Participants’ quantitative incentive awards may be prorated between a Business
Unit and Corporate Headquarters.

Goals for earning an award payment will be based on the percentage of Budget
achievement generated for each of the Quantitative Criteria. Executive
Management will provide the Committee a report on variances to the consolidated
Budgets for Revenue, Income, and Non-GAAP EPS, highlighting key variances
including non-recurring, non-controllable and/or discretionary items. The
Committee may elect to include or exclude certain of these items for purposes of
determining the overall Corporate HQ quantitative Budget achievement. Executive
Management may exercise this same discretion in assessing the Budget achievement
of each of the Company’s other Business Units. The amount of discretionary
payments reflects the qualitative assessment of each individual Participant’s
performance, by his or her supervisor, senior management and/or Executive
Management. Executive Management will consult with the Committee before
determining the overall level of achievement of each Business Unit’s
discretionary criteria, the percentage achievements of which may vary from
Participant to Participant. The level of achievement of both the quantitative
and discretionary components for each of the Executive Team shall be recommended
by Executive Management to the Committee. The determination of the amounts of
said components for each Executive Team will be made by the Committee.

Each Quantitative Criteria will be measured separately for achievement of
Budget. The matrix below indicates the level of IPP achievement that coincides
with a given Budget achievement. The IPP achievement of the discretionary
portion may also range from 0% to a percentage deemed appropriate by Executive
Management and, in the case of the Executive Team, determined by the Committee
after receipt of recommendations from Executive Management.

 

3



--------------------------------------------------------------------------------

Revenue

(50% Weighting)

  Non-GAAP EPS/ Income
(25% weighting)   IPP Achievement
(1)(2)

Achievement

   Payout   Achievement   Payout     Less than 95%    0%   Less than 90%   0%  
0% 95%    50%   90%   50%   50% 96%    60%   92%   60%   60% 98%    80%   96%  
80%   80% 100%    100%   100%   100%   100% 102%    140%   104%   140%   140%
104%    180%   108%   180%   180%

105% or more

   200% Maximum   110% or more   200% Maximum   200% Maximum

 

  (1)

This is of the Target Award. Where needed, straight-line interpolation between
levels will be applied.

  (2)

The Committee in its discretion may reduce the bonus that otherwise would be
payable based on satisfaction of the foregoing quantitative goals to take into
account such qualitative factors as it may determine; provided, however, the
Committee may not reduce such bonus by more than 25%.

SECTION IX—FORM OF PAYMENT

Payments under this Plan may be made in the form of a combination of cash and
common stock of the Company. The percentage mix of the payment will be at the
sole discretion of the Board of Directors of the Company, subject to the
limitation that the stock portion of the payment will not exceed 50% of the
total. Such determination will be made at the time the Board approves payments
to be made under the Plan. Unless recommended otherwise by the Committee to the
Board of Directors, any common stock portion of the payment will be made in
shares of restricted stock bearing a restriction of up to 30 days, at no cost to
the Participant other than required payments for taxes. The Committee may elect
to pay the CEO, for achievement above 75%, in restricted stock or restricted
stock units with up to three-year cliff vesting.

SECTION X—TIMING OF AWARD PAYMENTS

Incentive award payments for each Participant will be made net of all required
withholdings and will be calculated and accrued in the appropriate Business
Unit’s books from time to time during the Year based on projected results for
Quantitative Criteria and a reasonable estimate of the discretionary percentage.
The indicated payment for Quantitative Criteria plus a reasonable estimate of
discretionary must be accrued for as at the end of each quarter prorated for the
estimated payment for the year. Such accruals will be calculated based upon each
Business Unit’s performance against Budget for the Year then ended as discussed
above and illustrated in the attached examples

No payments will be made to any Participant until Executive Management has had
an opportunity to review the results of the first month of the subsequent Year.
To the extent that such first months’ results reflect negative anomalies that
are determined by Executive Management to relate back to the previous Year,
award payments for such Year may be delayed by Executive Management and, subject
to approval by the Committee, may be decreased or canceled. The target date to
release payments, therefore, will be on or before the end of the first fiscal
quarter of the following year, subject to acceleration or delay by Executive
Management, in its sole and absolute discretion. No IPP payments will be made to
a Covered Employee unless and until the Committee (as defined in the EIP)
certifies in writing that the Threshold Goal has been obtained.

 

4



--------------------------------------------------------------------------------

SECTION XI—TERMINATION OF EMPLOYMENT

Except where required pursuant to a previously existing employment agreement (or
extenuating circumstances, which will be handled on an ad hoc basis by Executive
Management), any Participant whose employment is terminated by the Company prior
to the end of the Year, or by the Participant prior to the payment for such Year
for any reason other than death or retirement or disability consistent with the
Company’s then current provisions for retirement and/or disability, will forfeit
any opportunity to receive an award under the Plan for that Year.

In the case of a Participant’s retirement, disability or death, such Participant
(or designated heir in the event of the Participant’s death) may, at the
discretion of Executive Management or with respect to the Executive Team the
Committee, be eligible to receive a pro rata payment under the Plan for the
period prior to cessation of active full-time employment. Pro rata payments will
be made concurrently with other payments under the Plan, and only to the extent
that the Threshold Goal is obtained.

SECTION XII—NEW HIRES AND PROMOTIONS

Individuals hired or promoted during the Year may become Participants in the
Plan subject to the approval of Executive Management. Partial Year Participants
may be eligible to earn a pro rata award. Separate pro rata calculations will be
made for any Participant who is not a Covered Employee and who is promoted to a
higher incentive opportunity during the Year.

SECTION XIII—GENERAL PROVISIONS

 

(1)

The expenses of administering the Plan shall be borne by the Company.

(2)

No employee has any right or claim to be a Participant in the Plan or to receive
a payment under the Plan.

(3)

Participation in the Plan does not provide any employee the right to be retained
in the employment of the Company.

(5)

A Participant may not assign or transfer any rights under the Plan. Any attempt
to do so will invalidate those rights.

(6)

The Plan shall be subject to all applicable federal and state laws and
regulations. Payments made under the Plan shall only be made to the extent
permitted by such laws and regulations, subject to all applicable taxes.

SECTION XIV—AMENDMENT OR TERMINATION

The Plan may be amended or terminated at any time by action of the Board of
Directors of the Company.

SECTION XV—ADMINISTRATION AND INTERPRETATION

Executive Management shall be responsible, in its sole discretion, for
administration of the Plan, and the Committee shall be responsible for
interpretation of this Plan. Such interpretations shall be final.

Attachments:

  I

Weighting Factors

  II

List of Participants and Levels of Participation

 

Budgets:

2019 Budgets – Previously provided in the 2019 Budget Presentation approved by
the BOD

 

5



--------------------------------------------------------------------------------

ATTACHMENT I

WEIGHTING FACTORS

----- Weighting Percentages of IPP Entitlement Factors -----

 

     Revenue      Income      EPS      Quantitative      Discretionary     
Total  

CVI

     50        25        —          75        25        100  

CSI

     50        25        —          75        25        100  

Corporate HQ

     50        —          25        75        25        100  

 

6



--------------------------------------------------------------------------------

ATTACHMENT II

LIST OF PARTICIPANTS AND LEVELS OF PARTICIPATION

 

NAME

  

TITLE

   FY 2019 IPP
ELIGIBILITY
%  

Albert G. White, III

  

President and Chief Executive Officer

     100 % 

Daniel G. McBride, Esq.

  

Executive Vice President and Chief Operating Officer of TCC;

President and CEO of CooperVision, Inc.

     80 % 

Agostino Ricupati

  

Senior Vice President – Finance & Tax; Chief Accounting Officer

     50 % 

 

7